Citation Nr: 1222040	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to October 17, 2011.

2.  Entitlement to a rating higher than 70 percent for service-connected PTSD, from October 17, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the September 2010 Statement of the Case (SOC) identifies the January 2009 rating decision as the rating action on appeal.  However, the Board finds that in March 2008, two months after the January 2008 decision granting PTSD, the Veteran submitted a notice of disagreement with the disability rating assigned for his PTSD.  As such, finality has not attached and this appeal stems from the January 2008 rating decision.

Additionally, the Board notes that the Veteran completed appeals for entitlement to service connection for tinnitus, hearing loss, a heart condition, and entitlement to a total disability rating based on individual unemployability (TDIU).  However, those issues have subsequently been granted, and as such, are no longer on appeal.  See March 2011 and August 2011 rating decisions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating higher than 50 percent for service-connected PTSD, prior to October 17, 2011 and entitlement to a rating higher than 70 percent, from October 17, 2011.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.  The Board notes that evidence indicates the Veteran is in receipt of Social Security benefits.  See April 2011 Social Security decision.  However, only the Social Security decision is of evidence, no additional Social Security medical records are included in the claims file.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of all medical records underlying the April 2011 Social Security determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

Additionally, any updated VA or private treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Social Security Administration to furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. 

If no further records are available, properly document a negative response in the file. 

2.  Obtain and associate with the claims file all updated private and VA treatment records. 

3.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


